DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/25/2021 and 07/21/2021 are being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The limitation “pose-tracking means” in claim 1 and the limitation “gaze-tracking means” in claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language such as “pose-tracking” and “to determine a gaze location and a gaze velocity and/or acceleration of the user” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 12, paragraph 33 recites “an optics-based tracking system (which utilizes, for example, infrared beacons and detectors, infrared cameras, visible-light cameras, detectable objects and detectors, and the like), an acoustics-based tracking system, a radio-based tracking system…” used as a pose-tracking means; page 31, paragraph 77 recites “the gaze-
If applicant wishes to provide an explanation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margulis et al. (US. Patent No. 6,456,340, hereinafter “Margulis”) in view of Conner et al. (US. Pub. No. 2002/0008812, hereinafter “Conner”), further in view of Kempinski et al. (US. Pub. No. 2015/0149956, hereinafter “Kempinski”).
As to claims 1 and 11,    (Currently Amended) Margulis discloses a display apparatus [abstract, a display system], associated with its method of displaying via the display apparatus, comprising:
an image renderer [figure 3, “318”, figure 4, “412”, “414” and “420”] per eye;
a liquid-crystal device [column 2, ll. 42-43] comprising a liquid-crystal structure [figure 8, liquid crystal structure, column 2, ll. 63-65] and a control circuit [figure 3, “302” and “304”]; and 
at least one processor [figure 2, processor “210”] configured to:

Margulis does not disclose pose-tracking means;
wherein the liquid-crystal structure is arranged in front of an image-rendering surface of the image renderer;
process pose-tracking data, collected by the pose-tracking means, to determine a head pose of a user;
detect whether or not a rate at which the head pose of the user is changing is below a predefined threshold rate;
when it is detected that the rate is below the predefined threshold rate, switch on a lock mode of the display apparatus, select a given head pose of the user for a given session of the lock mode, and generate a sequence of output image frames according to the given head pose during the given session of the lock mode;
when it is detected that the rate is not below the predefined threshold rate, generate the sequence of output image frames according to corresponding head poses of the user as determined from the pose-tracking data.
Conner teaches a display apparatus [abstract, display system], wherein a liquid-crystal structure is arranged in front of an image-rendering surface of an image renderer [figure 1, liquid 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Margulis to arrange a liquid-crystal structure in front of an image-rendering surface of an image renderer, as taught by Conner, in order to provide a dot sequential color display (Conner, abstract).
Margulis, as modified by Conner, does not disclose pose-tracking means;
process pose-tracking data, collected by the pose-tracking means, to determine a head pose of a user;
detect whether or not a rate at which the head pose of the user is changing is below a predefined threshold rate;
when it is detected that the rate is below the predefined threshold rate, switch on a lock mode of the display apparatus, select a given head pose of the user for a given session of the lock mode, and generate a sequence of output image frames according to the given head pose during the given session of the lock mode;
when it is detected that the rate is not below the predefined threshold rate, generate the sequence of output image frames according to corresponding head poses of the user as determined from the pose-tracking data.
Kempinski teaches a display apparatus [figure 2, display “110”] comprising pose-tracking means [figure 5, “1410”];
process pose-tracking data, collected by the pose-tracking means, to determine a head pose of a user [figures 10A-B, to determine a head pose of the user, paragraphs 202-204];

when it is detected that the rate is below the predefined threshold rate, switch on a lock mode of the display apparatus, select a given head pose of the user for a given session of the lock mode, and generate a sequence of output image frames according to the given head pose during the given session of the lock mode [figure 9, paragraph 114, when a rate of change is less than a speed threshold, the change may be ignored, no zoom control is applied to the displayed image];
when it is detected that the rate is not below the predefined threshold rate, generate the sequence of output image frames according to corresponding head poses of the user as determined from the pose-tracking data [figure 9, paragraph 175, exceeds the threshold value, the zoom of the displayed image may be adjusted as indicated by the zoom gesture, paragraph 193, when a rate of the head movement exceeds a threshold rate, the trigger gesture is detected].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Margulis to comprise pose-tracking means; process pose-tracking data, collected by the pose-tracking means, to determine a head pose of a user; detect whether or not a rate at which the head pose of the user is changing is below a predefined threshold rate; when it is detected that the rate is below the predefined threshold rate, switch on a lock mode of the display apparatus, select a given head pose of the user for a given session of the lock mode, and generate a sequence of output image frames according to the given head pose during the given session of the lock mode; when it is detected that the rate is not below the predefined threshold rate, generate the sequence of output image frames according to corresponding head poses of the user as determined from the pose-
As to claims 2 and 12,    (Currently Amended) Margulis, as modified by Conner and Kempinski, discloses the display apparatus of claim 1, associated with its method, wherein, when generating the output image frames of said sequence, the at least one processor is configured to generate corresponding pixel values to be displayed by the given pixel of the image renderer, based on a shifting sequence in which the light emanating from the given pixel is to be shifted to the plurality of positions [Margulis, figures 4 and 6, a sequence of output image frames, column 14, ll. 40-42].
As to claims 8 and 18, (Currently Amended) Margulis, as modified by Conner and Kempinski, discloses the display apparatus of claim 1, associated with its method, wherein the at least one processor is configured to:
detect, after the lock mode is switched on, whether or not the rate at which the head pose of the user is changing exceeds the predefined threshold rate [Kempinski, figure 9]; and
when it is detected, after the lock mode is switched on, that the rate exceeds the predefined threshold rate, switch off the lock mode of the display apparatus [Kempinski, figure 9, paragraph 193, when a rate of the head movement exceeds a threshold rate, the trigger gesture is detected]. In addition, the same rationale is used as in rejections for claims 1 and 11.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margulis in view of Conner, further in view of Kempinski, as applied to claims 1 and 11 above, further in view of Miller et al. (US. Pub. No. 2018/0136471, hereinafter “Miller”).
As to claims 10 and 20,    (Currently Amended) Margulis, as modified by Conner and Kempinski, discloses the display apparatus of claim 1, associated with its method.

determine a first region and a second region within the given output image frame, the second region surrounding the first region; and
generate pixel values for the first region and the second region in a manner that an angular resolution of the first region is higher than an angular resolution of the second region.
Miller teaches a given output image frame comprising a first region [figure 1K, main region “172”] and a second region [figure 1K, peripheral region “174”], wherein an angular resolution of the first region is higher than an angular resolution of the second region [paragraph 36, the peripheral display can display content at a lower spatial or angular resolution], while a temporal resolution of the second region is higher than a temporal resolution of the first region [paragraph 73, peripheral display (second region) can be configured to show content at higher refresher rates].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Margulis to have a given output image frame comprising a first region and a second region, wherein an angular resolution of the first region is higher than an angular resolution of the second region, while a temporal resolution of the second region is higher than a temporal resolution of the first region, as taught by Miller, in order to adjust to save resources and/or to bring attention to virtual content positioned within a far-peripheral region (Miller, abstract).

Allowable Subject Matter
Claims 3-7, 9, 13-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 3, 6, 9, 13, 16 and 19, such as “wherein the at least one processor is configured to send a drive signal to the control circuit of the liquid-crystal device, to increase a number of positions, in the plurality of positions, to which the light emanating from the given pixel is to be shifted during the given session of the lock mode”, recited by claims 3 and 13, respectively; “wherein the at least one processor is configured to select the given head pose of the user for the given session of the lock mode by employing a low-pass filter to filter out changes in the head pose of the user”, recited by claims 6 and 16, respectively, and “wherein the given head pose of the user is selected for the given session of the lock mode by employing a low-pass filter to filter out changes in the head pose of the user, and wherein the at least one processor is configured to loosen the low-pass filter over a second time period prior to ending the given session of the lock mode”, recited by claims 9 and 19, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/            Primary Examiner, Art Unit 2622